                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

RYAN GALLAGHER,                                  §
                                                 §
               Plaintiff,                        §
                                                 §
V.                                               §            No. 3:19-cv-1251-B
                                                 §
OLE MISS (UNIVERSITY OF                          §
MISSISSIPPI), ET AL.,                            §
                                                 §
               Defendants.                       §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. An objection was filed by Plaintiff. The District Court reviewed de novo those portions of

the proposed findings, conclusions, and recommendation to which objection was made, and reviewed

the remaining proposed findings, conclusions, and recommendation for plain error. Finding no error,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.

       SO ORDERED.

       DATED: JUNE 26, 2019.



                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE
